OFFICE OFTHEATTORNEYGENERALOFTEXAS
                          AUSTIN



                                                     January 20, 1939

Hon. R. 2. Bsaslsy
County Auditor, Collin County
MOfiMey , Texa8
Dear sirl
                   Opinion No, O-187
                        Proration of
      YOUr letter Or January 13,
ney Gsaaral*s Department
attentionand reply;

                                            I am desirous or
                                           of handling the same.
                                                of the Pea00 of
                                                er     0r    oasea
                                       red, and partial pay-
   ments of the                        In these oases the
                                       ustioe of the Peaoe,
                                 wn and in one oase the de-
                                 ice of the Peace is of the
                                 ure would be to clear the
                                  rlgure out the proportion
                               lln County, to the Constable,
                               and to the Oounty Attorney and
                              tor on this basis after he.
                    d ror each proportionalamount.
                                                gard to this

                                            nswered in opinion
                                              the Bon. W. P.
Sexton, County Attorney of Orange, Texas, A oopy of this
opinion is enclosed herewith with the section marked that
answers your question.
                                        Yours   very        truly

                                   ATTORNEY GXKBRAL OF TBXiI..~.
                                   BY
                                                     PC'.
                                                        C. Xaartin
                                                        Assistant